department of the treasury internal_revenue_service washington d c date number release date cc pa apjp tl-n-2758-00 uil memorandum for district_counsel south texas district cc ct dal aus from george j blaine chief branch cc pa apjp subject significant service_center advice prisoner eins this responds to your request for advice dated date the service_center has asked about the authority to deny issuing employer identification numbers eins to prisoners in issue under what circumstances should the internal_revenue_service service issue eins to prisoners conclusion the service should issue eins to individuals who have a legitimate tax filing purpose an individual’s status as a prisoner does not necessarily preclude the service from issuing an ein to such an individual under appropriate circumstances for example a prisoner may have a legitimate need for an ein if he were the trustee of a_trust or a general_partner in a partnership under these circumstances the service should issue an ein after the individual provides clear information evidencing a legitimate tax filing purpose facts law discussion sec_6011 of the internal_revenue_code the code provides in part that every person required to make a return or statement shall include therein the information required by the forms or regulations sec_6109 provides that when required by regulations prescribed by the secretary any person required under the authority of title_26 to make a return statement or other document must include in the return statement or other document the identifying number prescribed for securing proper identification of such person sec_6109 provides that for purposes of sec_6109 the secretary is authorized to require such information as may be necessary to assign an identifying number to any person sec_6109 provides that generally the social_security_number ssn is the proper identifying number for an individual sec_301_6109-1 of the regulations on procedure and administration provides that an ein is the proper identifying number for nonindividuals including trusts partnerships or corporations sec_301_6109-1 provides that any person required to furnish an ein must apply for one on form ss-4 the form ss-4 together with any supplementary statement must be prepared and filed in accordance with the form accompanying instructions and relevant regulations and must set forth fully and clearly the requested data the service uses the information requested on the form ss-4 to determine whether an individual needs an ein for legitimate tax filing purposes purpose of statute generally eins are issued to individuals for certain business purposes although the service routinely issues eins to a variety of business entities and individuals engaged in business if such an entity or individual does not provide clear information concerning its business activity as required by sec_301_6109-1 of the regulations the service does not have to issue an ein moreover the service does not have to issue an ein when the service has identified the form ss-4 as one that will function as part of a tax_evasion scheme eins are used to maintain an accurate account for the tax transactions of a taxpayer s rep no 87th cong 1st sess 1961_2_cb_475 these transactions are reported on returns and other documents an ein should not be issued when it will be used by an individual to facilitate the misreporting of such transactions again the service needs to evaluate the information provided by the taxpayer on the form ss-4 to determine whether the individual is requesting the ein for legitimate tax filing purposes strategy regarding ein issuance according to the facts you provided the individuals requesting eins from service_center are prisoners who have not demonstrated a legitimate tax filing purpose the service has the authority to refuse to issue an ein to any taxpayer if the service determines that the taxpayer has not demonstrated a legitimate tax filing purpose by fully or correctly completing the form ss-4 or withdraw a temporarily assigned ein if the service does not receive the requisite form ss-4 documentation further if the service has reason to believe that an applicant will be using the identifying number for fraudulent tax filing schemes then the service is not required to issue an ein to such individual service may refuse to issue an ein however a prisoner may need an ein for a legitimate tax filing purpose under such circumstances if the prisoner provides satisfactory evidence that he or she has a legitimate tax filing purpose the service should issue an ein to such individual the service should not refuse to issue an ein to an individual solely because of the individual’s status as a prisoner if you have any further questions regarding this matter please contact elizabeth kaye at
